Name: Commission Regulation (EEC) No 610/89 of 9 March 1989 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  international trade
 Date Published: nan

 No L 66/24 Official Journal of the European Communities 10 . 3 . 89 COMMISSION REGULATION (EEC) No 610/89 of 9 March 1989 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora HAS ADOPTED THIS REGULATION : Article 1 Point 7, item  112 of the Interpretation of Appendices I and II of Annex A to Regulation (EEC) No 3626/82 is hereby amended as follows : (a) Madagascar : '1 000 (1988)' is replaced by '3 784 (1988)'; (b) Malawi ; '1 000 (1988)' is replaced by '1 700 (1988)', and '1 300 (1989)' is replaced by '2 300 (1989)'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Conventon on international trade in endangered species of wild fauna and flora ('), as last amended by Regulation (EEC) No 3188/88 (2), and in particular Article 4 thereof, Whereas amendments were made to Appendices I and II to the Convention ; whereas Appendices I and II of Annex A to Regulation (EEC) No 3626/82 should now be amended to incorporate these amendments which were accepted by the Member States parties to the Convention ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on International Trade in Endangered Species of Wild Fauna and Flora, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable m all Member States. Done at Brussels, 9 March 1989 . For the Commission Carlo RIPA DI MEANA Member of the Commission (') OJ No L 384, 31 . 12. 1982, p. 1 . V) OJ No L 285, 19 . 10 . 1988 , p. 1 .